Citation Nr: 1242269	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-05 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to May 1976, and from January 1979 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the above Department of Veterans Affairs (VA), Regional Office (RO).  

The Veteran testified before the undersigned in May 2010.  The transcript from that hearing has been associated with the claims file and has been reviewed.  The case was then remanded by the Board in July 2012 for additional development and readjudication.  Such development having been completed, it has been returned to the Board for further appellate review.  

It appears that the issues of entitlement to an increased disability rating for hearing loss and entitlement to service connection for depression secondary to service-connected disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Congressional correspondence dated in February 2011.  The Board does not have jurisdiction over either issue.  They are thereby referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected lumbosacral strain is manifested by chronic pain resulting in forward flexion of the thoracolumbar spine to no worse than 40 degrees and without evidence of separate neurologic impairment due to lumbosacral strain, ankylosis, or incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest as defined under VA law.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the increased rating issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in December 2008 of VA's duty to assist him in substantiating his claim under the VCAA, and the effect of this duty upon his claim.  A subsequent letter in January 2009 also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The timing defect of the January 2009 correspondence was cured by the RO's subsequent readjudication of the claim and issuance of a statement of the case and supplemental statement of the case in February 2009 and January 2010, respectively.  Together, these letters addressed all notice elements.  Nothing more was required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.

Review of the record also reveals the Veteran is in receipt of Social Security Administration (SSA) benefits.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit determined that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the argument in Golz that SSA records are always relevant and VA always is required to obtain them.  Relevant records were defined as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323. 


There is no indication in the record that the Veteran's SSA records are relevant or would aid in substantiating his increased rating claim.  This is so because after long discussion between the Veteran, his representative, and the undersigned, the determination was made that the SSA decision and records would not be relevant to his appeal because the award of disability benefits had been based on a post-service traumatic amputation of the leg.  Thus, no useful purpose would be gained in further delaying a decision in this case by requesting SSA records in this instance.  

Relevant VA examinations were obtained in January 2008, June 2009, August 2010, May 2011, as well as an addendum in August 2011, in order to identify the current severity of the Veteran's service-connected lumbar spine disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the Board acknowledges that the most recent VA examinations in August 2010 and May 2011 did not completely report range of motion testing, strength testing, and X-rays.  Such does not render the examinations inadequate.  Indeed, on closer scrutiny, the Board finds that the examiners fully attempted to provide that information, and that it was the Veteran's actions that caused the deficiencies in the examinations.  Specifically, both examiners noted that the Veteran refused to perform range of motion testing or to allow nearly any physical testing of his back.  As a result, the examiners were unable to determine if the Veteran had any further loss of motion.  The record as a whole does not indicate that the Veteran's back symptomatology would render him unable to participate in these examinations, but rather that he was unwilling to allow such examination to occur.  The second (May 2011) examiner provided a detailed discussion as to why he felt that the Veteran was exaggerating his symptomatology and providing false information/results.

As was noted in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Veteran is "expected to cooperate in the efforts to adjudicate his claim."  He has not done so.  However, in light of the Veteran's disinclination to fully cooperate with the process, which is described in better detail below, remanding the matter to schedule an additional VA examination would serve no useful purpose and is not required under the law.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Notwithstanding the Veteran's lack of cooperation during the August 2010 and May 2011 VA examinations, the Board finds that VA has satisfactorily discharged its duty to assist the Veteran.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's lumbosacral strain is currently rated as 20 percent under DC 5237.  The RO has also assigned an additional 10 percent for functional loss due to pain, for a disability rating of 30 percent from the original date of claim, August 20, 2003.  

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under DC 5237, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.  

In support of the current claim is a January 2008 VA examination report.  At that time the Veteran's primary complaints were of constant daily pain, stiffness, fatigue, weakness, spasms, and decreased range of motion.  His medical history was also significant for left leg amputations in 2005 and in 2006 due to persistent staph infection from a work-related accident.  The Veteran normally used crutches for walking, but used a wheelchair outside of the home.  He indicated that the crutches had caused an increase in low back pain.  He reported taking pain medication.  He denied receiving any other treatment for his lumbar spine condition.  The Veteran also complained of severe flare-ups of pain that occurred daily and lasted for hours.  The pain could be elicited by physical activity and was relieved by rest and medication.  The Veteran stated that the flare-ups of pain cause a decreased ability to walk, stand or sit.  He also reported incapacitating episodes as often as once a week, lasting 1-2 days and requiring pain medication.  He denied bladder or bowel complaints or erectile dysfunction.  The Veteran had been retired since 2005 due to his left leg amputation.  

Examination of the spine revealed normal posture and head position with symmetry in appearance.  The Veteran's gait was antalgic and there was evidence of lumbar lordosis.  Active range of motion testing revealed forward flexion to 45 degrees, extension to 10 degrees, and lateral flexion to 15 degrees, bilaterally.  All range of motion testing was based on three repetitions.  The Veteran declined lateral rotation testing as he stated that he was not capable of performing this.  

Neurological examination of the lower extremities showed motor examination of the lower extremities was within normal limits with exception of some mild weakness with left hip flexion and extension.  Muscle tone was normal and there was no evidence of atrophy.  Sensory function was also within normal limits reflexes examination revealed knee jerk and ankle jerk on the right were 2+.  The clinical diagnoses were lumbosacral strain and mild degenerative disc disease per VA records.  

When examined by VA in June 2009, the Veteran's complaints, (primarily pain decreased motion, and daily flare-ups) were essentially unchanged.  The Veteran described the pain as stabbing, severe and radiating down the back side of both lower extremities.  He continued to deny bladder or bowel problems, but complained of erectile dysfunction, which the examiner indicated was most likely related to vascular disease.  The Veteran also complained of paresthesias, lower extremity weakness, falls, and unsteadiness, which the examiner attributed to the amputated left leg.  He also reported incapacitating episodes due to intervertebral disc syndrome.  

On examination the Veteran's posture was fixed in a flexed position with normal head position and symmetry in appearance.  He had very poor propulsion and was only able to stand or walk a short distance using the left lower extremity prosthesis and required a cane and wheelchair.  There was some evidence of lumbar flattening but no ankylosis.  There was no evidence of spasm, atrophy, guarding or weakness on examination.  Neurological examination of the right lower extremity showed motor and sensory function were within normal limits.  There was normal muscle tone and no atrophy.  Reflexes revealed knee jerk and ankle jerk on the right were 2+.  

Range of motion testing revealed forward flexion to 60 degrees; extension to -10 to 0 degrees; left lateral flexion was to 5 degrees, right lateral flexion was to 7 degrees on the right.  There was objective evidence of pain on motion and additional limitation of flexion to 40 degrees following repetitive use.  The Veteran was again unable to perform lateral rotation and it was noted that he had great difficulty performing the range of motion testing due to balance problems as a result of his amputated left lower extremity and stated back pain.  There was no clinical evidence of current neurological disease secondary to the back condition.  The clinical impression was lumbar spine strain and pain with limited range of motion.  

Pursuant to the Board Remand, the Veteran underwent VA examination in August 2010 to address whether his complaints of progressively worsening back pain was at least as likely as not due to or the result of his service connected lumbosacral strain.  The Veteran's complaints and the clinical findings were similar to those from the previous VA examination in 2009.  The examiner noted the Veteran was unable to perform any lumbar spine range of motion testing because of severe back pain and that the movements would be too difficult.  He also indicated that he would not be able to do X-rays secondary to back pain.  Gait and proprioception could not be tested.  The remainder of the examiner showed sensory examination of the right lower extremity was within normal limits and muscle tone was normal with no evidence of atrophy.  The clinical diagnosis was lumbar strain.  The examiner noted that while lumbar strain typically interfered with physical labor, a sedentary position was possible with occasional breaks to stand.  The examiner acknowledged that it would be very difficult for the Veteran to secure full time employment given that he was an amputee, in addition to having the lumbar strain.  


The Veteran underwent additional VA examination in May 2011.  His primary complaint was of radicular pain into both legs, which he described as sharp and stabbing.  He reported a history of constant pain in the left lower extremity to the stump and in the right lower extremity to ankle.  He also complained of nocturia, numbness, paresthesias, and lower extremity weakness, falls and unsteadiness, all of which were attributed to non service connected disorders including benign prostate hypertrophy, vascular disease and his left lower extremity amputation.  The Veteran also reported a history of flare-ups, but when asked about their frequency would not commit to a specific answer.  He did state that the flare-ups were precipitated by walking around his house, which the examiner determined were more consistent with a description of baseline symptoms and concluded that the Veteran did not have flare-ups.  The Veteran also stated that he had been told by his treating physician to stay in bed, rest, and take medications.  However there was no documentation of any provider giving bed rest orders in the last 12-months.  

On examination the Veteran's posture and head position were within normal limits with symmetry in appearance and normal curvature of the spine.  There was no evidence of ankylosis, spasm, atrophy, guarding, painful motion, tenderness, or weakness.  Range of motion testing revealed forward flexion to 25 degrees.  There was no objective evidence of pain following repetitive motion as the Veteran refused to do any more range of motion testing after giving poor effort on one repetition of flexion.  He stated that his pain medication was wearing off and he did not want to hurt from doing the range of motion evaluation.  Sensory examination of the right lower extremity was normal with the exception of a decrease in vibration.  Reflexes in the right lower extremity were present and equal.  

Although the examination was limited by the Veteran's lack of cooperation, the VA examiner noted that prior to the attempt at testing range of motion of the spine, he was able to observe the Veteran.  He noted that the Veteran had some awkwardness getting up on the exam table due to his prosthesis, but was able to do so without assistance.  The Veteran required assistance removing his shoes.  However while the examiner was slightly turned away from the Veteran, but still observing him, he noted the Veteran was able to get down from the table more smoothly taking about only three second or so to get back in his wheel chair.  The examiner also reported that during the examination the Veteran consistently gave the opposite of the correct answer for proprioception in all testable extremities, which is not part of his radiculopathy or his lumbar spine condition.  The examiner explained that if a person has proprioception problems, it would be expected that at least some of the answers would be correct just on a random chance basis.  After the examination, the examiner observed the Veteran leaving the building, putting his wheel chair into his vehicle with some assistance from a passerby, and later get into the vehicle on the driver's side in about 5 seconds.  

The examiner noted that effort on muscle testing was suboptimal.  Motor examination of the right lower extremity was 4/5.  The Veteran refused to do strength testing of the proximal leg muscles (hip flexors/extensors) because he said it would hurt too much and he did not want to do it.  However muscle tone was normal and there was no evidence of atrophy.  X-rays of the lumbar spine were essentially normal.  An electromyography (EMG) report showed positive evidence of right and left L5-S1 radiculopathy.  The diagnosis of lumbar strain remained unchanged.  

The examiner concluded the Veteran's claimed bilateral leg pain was most likely due to non service-connected lumbar radiculopathy caused by nerve root compression.  He explained that the claimed leg symptoms were not a directly service-connected problem as the Veteran did not start reporting the symptoms until 2 years ago and the original accident that caused the back problems was 20 years ago.  The Veteran's leg symptoms were also not proximately caused by his service-connected lumbar strain in that lumbar strain is not an entity that causes radicular symptoms such as bilateral leg pain.  In other words, lumbar strain is a muscle problem, not a neurological one.  Of particular note is the fact that the Veteran's symptoms extended into his legs and did not stop at his buttocks.  The examiner concluded that although the Veteran has EMG evidence of radiculopathy of the bilateral L5 nerve root, it was not related to the service-connected chronic lumbosacral (muscle) strain.  


In an August 2011 addendum to that report it was noted that after reviewing the specific definition of incapacitating episodes, the examiner concluded the Veteran did not have incapacitating episodes related to his spine condition.  The examiner referred to the most recent examination report in which the Veteran was unable to provide specifics regarding his flare-ups of back pain and the lack of documentation of any doctor-prescribed bed rest.  The examiner also noted the Veteran acknowledged that he had been unable to work since a job-related injury resulting in his left leg amputation.  The examiner concluded that it was less likely as not that the service-connected lumbar sprain would preclude maintaining gainful employment.  The examiner explained that the natural history of lumbar strain is that of eventual resolution not the progression to disc disease and radiculopathy.  The complaints of severe back pain with radiculopathy occurred nearly 20 years after the lumbar strain, thus it is more likely that the lumbar disc disease is related to normal weight bearing wear and tear on the spine.  

Review of the remainder of the claims file shows the Veteran is not currently undergoing treatment for the lumbar strain, nor has he contended otherwise.  

Applying the regulations to the facts in the case, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's lumbar spine disability are not met.  His complaints (primarily pain and decreased motion) appear to have remained essentially unchanged during the course the appeal, and are clearly referenced in the examination reports.  While the record shows that range of motion is restricted, the Veteran's flexion to at least 40 degrees (in June 2009) does not qualify him for the next higher rating of 40 percent, which necessitates forward flexion of the thoracolumbar spine to 30 degrees or less.  The Board is aware of the May 2011 findings of lumbar spine flexion to 25 degrees.  However as a result of symptom amplification and poor effort, the findings of that examination are not credible with respect to the range of motion findings.  See Kowalski, 19 Vet. App. 171.  The Board emphasizes that that the examiner repeatedly indicated that the Veteran had an unsatisfactory examination due to his poor effort and exaggerated response.  Such is akin to a failure to report for examination.  The Veteran's rating will therefore be based on the evidence of record but exclusive August 2010 and May 2011 examination findings.  See 38 C.F.R. § 3.655.  That evidence does not show a limitation of flexion to less than 30 degrees.  Furthermore the Veteran's measurable range of lumbar spine motion indicates that he does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis as required for a 50 percent, or 100 percent rating.  The criteria for an increased evaluation under DC 5237 are not met.  

There is also no credible evidence of limitation of motion or of pain on use or flare-ups that result in limitation of motion to the extent that the lumbar spine disability would warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is not disputed that the Veteran has limited motion of the thoracolumbar segment of the spine and that there is pain on motion.  Yet, the Board finds that the 30 percent disability rating adequately compensates him for his painful motion and functional loss.  Also given that the 2011 VA examiner described the Veteran as using poor effort during the examination the Board has accorded significantly less probative value to the Veteran's allegations of severe pain and decreased motion.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.  

Indeed, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. 
§ 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  In this case, a higher rating based on guarding for anticipated pain without any quantifiable loss due to actual pain does not serve as basis for an increased rating.  The Veteran is already being adequately compensated (or even over compensated) for pain.  

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's lumbar spine disability.  Although the VA examiner in June 2009 noted evidence of mild degenerative disc disease per VA records, recent X-rays showed a normal lumbar spine.  The Veteran has also shown objective evidence of radiculopathy, which is associated with the service-connected lumbar strain.  As such, the Board finds that there is no competent medical evidence of any associated objective neurologic abnormalities as a result of the lumbar strain to be separately evaluated under an appropriate diagnostic code.  

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Board acknowledges the Veteran's accounts of chronic back pain with flare-ups and multiple incapacitating episodes.  However, what is lacking is objective documentation that any physician prescribed bed rest or that the Veteran was treated by a physician for any period approaching a total duration of four weeks during the past 12 months.  Thus, it is not possible to establish that the Veteran actually had an incapacitating episode of intervertebral disc syndrome for any period to justify a higher rating under DC 5243.  See 38 C.F.R. § 4.71a.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate in the present case.  An evaluation in excess of that assigned are provided for certain manifestations of the service-connected back disability, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected lumbar spine disability prevents him from obtaining and maintaining gainful employment.  At this point, therefore, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed further.  

Thus, the current level of disability shown is encompassed by the rating assigned and with due consideration to the provision of 38 C.F.R. § 4.7, a higher evaluation is not warranted.  See Hart, supra.  A preponderance of the evidence is against the claim adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

A disability rating in excess of 30 percent for lumbosacral strain is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


